* Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 1 of 9 PagelD #:2614

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

SUMIT GUPTA, Individually and
on Behalf of All Others Similarly Situated,

Plaintiff,
Vv.

POWER SOLUTIONS INTERNATIONAL,
INC., GARY 8S. WINEMASTER, DANIEL P.
GOREY, and MICHAEL P. LEWIS,

Defendants.

 

 

Case No.: 1:16-cv-08253
Consolidated with
No.: 1:16-cv-9599

Honorable Virginia M. Kendall

JUDGMENT APPROVING CLASS ACTION SETTLEMENT

WHEREAS, a consolidated class action is pending in this Court entitled Gupta v. Power

Solutions International, Inc.et al., Case No. 1:16-08253 (the “Action”);

WHEREAS, (a) Lead Plaintiff Richard Giunta (“Lead Plaintiff) and named Plaintiff
David Leibowitz (“Plaintiff and together with Lead Plaintiff, “Plaintiffs”), on behalf of
themselves and the Settlement Class (defined below), and (b) defendants Power Solutions
International, Inc. (“PSI”), Gary S. Winemaster, Daniel P. Gorey, Michael P. Lewis, Jay J.
Hansen, Ellen R. Hoffing, Kenneth Landini and Mary E. Vogt (collectively, the “Individual
Defendants,” and, together with PSI, the “Defendants”; and together with Plaintiffs, the
Parties”) have entered into a Stipulation and Agreement of Settlement dated January 22, 2019
(the “Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted

against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

469653.1 POWERSOLUTIONS
* Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 2 of 9 PagelD #:2614

to the approval of this Court (the “Settlement”);

WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall
have the same meaning as they have in the Stipulation;

WHEREAS, by Order dated January 24, 2019 (the “Preliminary Approval Order”), this
Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for
purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be
provided to potential Settlement Class Members; (d) provided Settlement Class Members with
the opportunity either to exclude themselves from the Settlement Class or to object to the
proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

WHEREAS, due and adequate notice has been given to the Settlement Class;

WHEREAS, the Court conducted a hearing on May 13, 2019 (the “Final Approval
Hearing”) to consider, among other things, (a) whether the terms and conditions of the
Settlement are fair, reasonable and adequate to the Settlement Class, and should therefore be
approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as
against the Defendants; and

WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed
and proceedings held herein in connection with the Settlement, all oral and written comments
received regarding the Settlement, and the record in the Action, and good cause appearing
therefor;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

l. Jurisdiction — The Court has jurisdiction over the subject matter of the Action,
and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

and each of the Settlement Class Members.

469653. POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 3 of 9 PagelD #:2614

2. Incorporation of Settlement Documents — This Judgment incorporates and
makes a part hereof: (a) the Stipulation filed with the Court on January 22, 2019; and (b) the
Internet Notice, the Summary Notice, and the Postcard Notice, all of which were filed with the
Court on January 22, 2019.

(a) Class Certification for Settlement Purposes — The Court hereby affirms
its determinations in the Preliminary Approval Order certifying, for the purposes of the
Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal
Rules of Civil Procedure on behalf of the Settlement Class consisting of all persons and entities
who or which purchased or otherwise acquired PSI common stock between February 27, 2014
and February 2, 2017, inclusive, and were damaged thereby (the “Settlement Class Period”).
Excluded from the Settlement Class are Defendants; members of the Individual Defendants’
Immediate Families; Defendants’ legal representatives, heirs, successors or assigns, and any
entity in which they have or had a controlling interest; any trust of which any Defendant is the
settlor or which is for the benefit of any Defendant and/or member(s) of his or her family; and
the current former officers and directors of the PSI. Also excluded from the Settlement Class are
any persons and entities who or which exclude themselves by submitting a request for exclusion
that is accepted by the Court.

3. Adequacy of Representation — Pursuant to Rule 23 of the Federal Rules of Civil
Procedure, and for the purposes of the Settlement only, the Court hereby affirms its
determinations in the Preliminary Approval Order certifying Plaintiffs as Class Representatives
for the Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class.
Plaintiffs and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

469653.1 POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 4 of 9 PagelD #:2614

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),
respectively.

4, Notice — The Court finds that the dissemination of the Postcard Notice, the online
posting of the Internet Notice, and the publication of the Summary Notice: (a) were
implemented in accordance with the Preliminary Approval Order; (b) constituted the best notice
practicable under the circumstances; (c) constituted notice that was reasonably calculated, under
the circumstances, to apprise Settlement Class Members of (i) the pendency of the Action; (ii)
the effect of the proposed Settlement (including the Releases to be provided thereunder); (iii)
Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation
Expenses; (iv) their right to object to any aspect of the Settlement, the Plan of Allocation and/or
Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses; (v) their
right to exclude themselves from the Settlement Class; and (vi) their right to appear at the Final
Approval Hearing; (d) constituted due, adequate, and sufficient notice to all persons and entities
entitled to receive notice of the proposed Settlement; and (e) satisfied the requirements of Rule
23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due
Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as
amended, and all other applicable law and rules.

5. Final Settlement Approval and Dismissal of Claims — Pursuant to, and in
accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and
finally approves the Settlement set forth in the Stipulation in all respects (including, without
limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal
with prejudice of the claims asserted against Defendants in the Action), and finds that the

Settlement is, in all respects, fair, reasonable and adequate to the Settlement Class. The Parties

469653.1 POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 5 of 9 PagelD #:2614

are directed to implement, perform and consummate the Settlement in accordance with the terms
and provisions contained in the Stipulation.

6. The Action and all of the claims asserted against Defendants in the Action by
Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The
Parties shall bear their own costs and expenses, except as otherwise expressly provided in the
Stipulation.

7. Binding Effect — The terms of the Stipulation and of this Judgment shall be
forever binding on Defendants, Plaintiffs and all Settlement Class Members (regardless of
whether or not any individual Settlement Class Member submits a Claim Form or seeks or

obtains a distribution from the Net Settlement Fund), as well as their respective successors and

assigns. The_persens-aid entities tisted-on Exhibit t hereto are excinded-from-the-Settlement
Class pursuantte-+request-and are Tot bound by the-terms of the Stipitatrorr or this Jodgmrent-

8. Releases — The Releases set forth in paragraphs 5 and 6 of the Stipulation,
together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are
expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.
Accordingly, this Court orders that:

(a) Without further action by anyone, and subject to paragraph 9 below, upon
the Effective Date of the Settlement, Plaintiffs and all Settlement Class Members, on behalf of
themselves, and their respective heirs, executors, administrators, predecessors, successors, and
assigns in their capacities as such, shall be deemed to have, and by operation of law and of this
Judgment shall have, fully, finally and forever compromised, settled, released, resolved,
relinquished, waived and discharged each and every Released Plaintiffs’ Claim against

Defendants and Defendants’ Releasees, and shall forever be barred and enjoined from

469653.1 POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 6 of 9 PagelD #:2614

prosecuting any or all of the Released Plaintiffs’ Claims against any of Defendants’ Releasees.
This Release shall not apply to any of the Excluded Claims (as that term is defined in paragraph
1(q) of the Stipulation).

(b) Without further action by anyone, and subject to paragraph 9 below, upon
the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective
heirs, executors, administrators, predecessors, successors, and assigns in their capacities as such,
shall be deemed to have, and by operation of law and of this Judgment shall have, fully, finally
and forever compromised, settled, released, resolved, relinquished, waived and discharged each
and every Released Defendants’ Claim against Plaintiffs and Plaintiffs’ Releasees, and shall
forever be barred and enjoined from prosecuting any or all of the Released Defendants’ Claims
against any of Plaintiffs’ Releasees. Fhis Release shatitiot applyte-eny-person-or-entity listed on
Exhibit+-hereto.

9. Notwithstanding paragraphs 8(a) — (b) above, nothing in this Judgment shall bar
any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this
Judgment.

10. Rule 11 Findings — The Court finds and concludes that the Parties and their
respective counsel have complied in all respects with the requirements of Rule 11 of the Federal
Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement
of the Action.

11. No Admissions —This Judgment, the term sheet executed by the Parties on July
17, 2018 (the “Term Sheet”), the Stipulation (whether or not consummated), including the
exhibits thereto and the Plan of Allocation contained therein (or any other plan of allocation that

may be approved by the Court), the negotiations, discussions, and actions leading to the

469653.1 POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 7 of 9 PagelD #:2614

execution of the Term Sheet and the Stipulation, and any proceedings taken pursuant to or in
connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any
arguments proffered in connection therewith):

(a) shall not be offered against any of the Defendants’ Releasees as evidence
of, or construed as, or deemed to be evidence of any presumption, concession, or admission by
any of Defendants’ Releasees with respect to the truth of any fact alleged by Plaintiffs or the
validity of any claim that was or could have been asserted or the deficiency of any defense that
has been or could have been asserted in this Action or in any other litigation, or of any liability,
negligence, fault, or other wrongdoing of any kind of any of Defendants’ Releasees or in any
way referred to for any other reason as against any of the Defendants’ Releasees, in any civil,
criminal or administrative action or proceeding (including Dorvit v. Winemaster, Case No. 1:17-
cv-01097 (N.D. Ill. filed February 10, 2017) (“Dorvit’), Rebscher v. Winemaster, Case No.
2017-CH-06517 (Circuit Court of Cook County, Chancery Division filed May 5, 2017)
(consolidated with McClenney v. Winemaster, Case No. 2017-CH-06481 (Circuit Court of Cook
County, Chancery Division filed May 5, 2017) (“Rebscher”)), and Martin v. Winemaster, Case
No. 18-cv-2386 (N.D. Ill. filed April 3, 2018) (“Aéartin”)), other than such proceedings as may
be necessary to effectuate the provisions of the Stipulation;

(b) shall not be offered against any of the Plaintiffs’ Releasees as evidence of,
or construed as, or deemed to be evidence of any presumption, concession or admission by any
of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the Defendants’
Releasees had meritorious defenses, or that damages recoverable under the Complaint would not
have exceeded the Settlement Amount or with respect to any liability, negligence, fault or

wrongdoing of any kind, or in any way referred to for any other reason as against any of the

469653.1 POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 8 of 9 PagelD #:2614

Plaintiffs’ Releasees, in any civil, criminal or administrative action or proceeding, other than
such proceedings as may be necessary to effectuate the provisions of the Stipulation; and

(c) shall not be construed against any of the Releasees as an admission,
concession, or presumption that the consideration to be given under the Settlement represents the
amount which could be or would have been recovered after trial; provided, however, that the
Parties and the Releasees and their respective counsel may refer to this Judgment and the
Stipulation to effectuate the protections from liability granted hereunder and thereunder or
otherwise to enforce the terms of the Settlement.

12. Retention of Jurisdiction — Without affecting the finality of this Judgment in any
way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of
the administration, interpretation, implementation and enforcement of the Settlement; (b) the
disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or
Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;
(d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class
Distribution Order; and (f) the Settlement Class Members for all matters relating to the Action.

13. Separate orders shall be entered regarding approval of a plan of allocation and the
motion of Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation
Expenses. Such orders shall in no way affect or delay the finality of this Judgment and shall not
affect or delay the Effective Date of the Settlement.

14. Modification of the Agreement of Settlement — Without further approval from
the Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such
amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

469653.1 POWERSOLUTIONS
Case: 1:16-cv-08253 Document #: 152 Filed: 05/13/19 Page 9 of 9 PagelD #:2614

limit the rights of Settlement Class Members in connection with the Settlement. Without further
order of the Court, Plaintiffs and Defendants may agree to reasonable extensions of time to carry
out any provisions of the Settlement.

15. Termination of Settlement — If the Settlement is terminated as provided in the
Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall
be vacated, rendered null and void and be of no further force and effect, except as otherwise
provided by the Stipulation, and this Judgment shall be without prejudice to the rights of
Plaintiffs, the other Settkement Class Members and Defendants, and the Parties shall revert to
their respective positions in the Action as of April 18, 2018, as provided in the Stipulation.

16. Entry of Final Judgment — There is no just reason to delay the entry of this
Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

SO ORDERED this _£ Z day of

 
 

469653.1 POWERSOLUTIONS
